Exhibit 10.2
 
VOTING AGREEMENT
 
This VOTING AGREEMENT (the “Agreement”) is made
and  entered  into  as  of  this  29th day  of  December, 2015, by and among
Lilis Energy, Inc., a Nevada corporation (“Lilis”), Lilis Merger Sub, Inc., a
Delaware corporation and a wholly-owned subsidiary of Lilis (“Merger Sub”),
Brushy Resources, Inc., a Delaware corporation (“Brushy”), and Longview Marquis
Fund, L.P., a Delaware limited partnership, LMIF Investments, LLC, a Delaware
limited liability company, and SMF Investments LLC, a Delaware limited liability
company (the “Stockholders”).
 
WITNESSETH:
 
WHEREAS, concurrently with the execution of this Agreement, Brushy, Lilis, and
Merger Sub, have entered into an Agreement and Plan of Merger (as the same may
be amended from time to time, the “Merger Agreement”), which provides, among
other things, that Merger Sub will be merged with and into Brushy (the
“Merger”), with Brushy surviving the Merger as a wholly owned direct subsidiary
of Lilis;
 
WHEREAS, as of the date hereof, the Stockholders are the Beneficial Owner or
record owner of the number Shares (as defined below) as set forth on the
signature page hereto;
 
WHEREAS, it is a condition to the consummation of the Merger that Brushy obtain
the affirmative vote of the holders of a majority of the outstanding Shares for
(i) the adoption of the Merger Agreement and (ii) the approval of the Merger and
the other transactions contemplated by the Merger Agreement; and
 
WHEREAS, as a condition to the willingness of Brushy, Lilis and Merger Sub to
enter into the Merger Agreement, and in order to induce Brushy, Lilis and Merger
Sub to enter into the Merger Agreement, the Stockholders have agreed to enter
into this Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein and in the Merger Agreement and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1 Capitalized Terms. Capitalized terms used but not defined in this Agreement
shall have the meanings ascribed to them in the Merger Agreement.
 
1.2 Other Definitions. For purposes of this Agreement:


(a) “Beneficially Own”, “Beneficial Ownership” or “beneficial owner” with
respect to any Shares means having “beneficial ownership” of such securities (as
determined pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), including pursuant to any agreement, arrangement
or understanding, whether or not in writing. Without duplicative counting of the
same securities by the same holder, securities Beneficially Owned by a Person
shall include securities Beneficially Owned by all other Persons who are
affiliates of such Person and who together with such Person would constitute a
“group” within the meaning of Section 13(d)(3) of the Exchange Act, but
excluding any Owned Shares that may be owned by employees of Stockholders or
their affiliates in their capacity as directors of Brushy.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) “Shares” means shares of Brushy Common Stock.


(c) “Owned Shares” means, collectively, all (i) Shares and other voting
securities of Brushy held of record or Beneficially Owned by the Stockholder as
of the date hereof, (ii) Shares that become owned (whether Beneficially Owned or
of record) by the Stockholders, whether upon the exercise of Brushy Options or
Brushy Warrants, conversion of convertible securities or otherwise, after the
execution of this Agreement, and (iii) other voting securities of Brushy
(whether acquired heretofore or hereafter).


ARTICLE II
 
TRANSFER AND VOTING OF SHARES
 
2.1 No Transfer of Shares. The Stockholders shall not, directly or indirectly,
(a) sell, pledge, encumber, assign, transfer or otherwise dispose of any or all
of the Owned Shares or any interest in the Owned Shares, (b) deposit the Owned
Shares or any interest in the Owned Shares into a voting trust or enter into a
voting agreement or arrangement with respect to any of his, her or its Shares or
grant any proxy or power of attorney with respect thereto or (c) enter into any
contract, commitment, option or other arrangement or undertaking with respect to
the direct or indirect acquisition or sale, assignment, pledge, encumbrance,
transfer or other disposition (whether by actual disposition or effective
economic disposition due to hedging, cash settlement or otherwise) of any of the
Owned Shares (any such action in clause (a), (b) or (c) above, a “transfer”).
Notwithstanding anything to the contrary in the foregoing sentence, this Section
2.1 shall not prohibit a transfer of Owned Shares by the Stockholders if (a) any
Stockholder is an individual, (i) to any member of such Stockholder’s immediate
family or to a trust for the benefit of such Stockholder or any member of such
Stockholder’s immediate family, or (ii) upon the death of the Stockholder to
such Stockholder’s heirs, or (b) any Stockholder is a partnership or limited
liability company, to one or more partners or members of such Stockholder or to
an affiliate under common control with such Stockholder, as applicable;
provided, however, that in each case a transfer shall be permitted only if as a
condition precedent to the effectiveness of such transfer, the transferee agrees
in a writing, satisfactory in form and substance to Brushy and Lilis, to be
bound by all of the terms of this Agreement.
 
2.2 Vote in Favor of the Merger and Related Matters. The Stockholders, solely in
the Stockholders’ capacities as stockholders of Brushy (and not, if applicable,
in the Stockholders’ capacities as officers or directors of Brushy), irrevocably
and unconditionally agree that, from and after the date hereof until the
Expiration Date (as defined below), at any meeting (whether annual or special
and whether or not an adjourned or postponed meeting) of the stockholders of
Brushy (a “Stockholder Meeting”), or in connection with any action by written
consent of the stockholders of Brushy, the Stockholders shall:


(a) appear at each such meeting or otherwise cause all of the Owned Shares to be
counted as present thereat for purposes of calculating a quorum;
 
(b) vote (or cause to be voted), in person or by proxy, or deliver a written
consent (or cause a consent to be delivered) covering, all of the Owned Shares:
(i) in favor of, and will otherwise support, the adoption of the Merger
Agreement and approval of the Merger and the other transactions contemplated by
the Merger Agreement, including, but not limited to, any stockholder vote
required by Brushy Organizational Documents, applicable exchange rules, or the
applicable laws of any state, (ii) in favor of any other matter reasonably
relating to the consummation or facilitation of, or otherwise in furtherance of,
the transactions contemplated by the Merger Agreement and (iii) except for the
Merger and the Merger Agreement, against, and not otherwise support, any
competing transaction or any other action, agreement or transaction submitted
for approval of Brushy stockholders that is intended, or would reasonably be
expected, to materially impede, interfere or be inconsistent with, delay,
postpone, discourage or materially and adversely affect consummation of the
Merger or any of the transactions contemplated by the Merger Agreement or this
Agreement, including any extraordinary transaction, including any merger,
consolidation, sale of assets, recapitalization or other business combination
involving Brushy or any of its Subsidiaries or any other action or agreement
that would reasonably be expected to result in a material breach of any
covenant, representation or warranty or any other obligation or agreement of
Brushy under the Merger Agreement or that would reasonably be expected to result
in any of the conditions to Brushy’s obligations under the Merger Agreement not
being fulfilled or satisfied.
 
 
 

--------------------------------------------------------------------------------

 
 
The Stockholders shall retain, at all times, the right to vote their Owned
Shares in their sole discretion and without any other limitation on those
matters other than those set forth in this Section 2.2 that are at any time or
from time to time presented for consideration to Brushy’s stockholders,
generally.
 
2.3 Irrevocable Proxy.
 
(a) The Stockholders hereby revoke (or agree to cause to be revoked) any and all
proxies that it has heretofore granted with respect to the Owned Shares that
conflict with this Agreement. The Stockholders hereby irrevocably appoint each
of Brushy and Lilis as attorney-in-fact and proxy, with full power of
substitution, for and on behalf of the Stockholders, for and in the name, place
and stead of the Stockholders, to (i) vote, express consent or dissent or issue
instructions to the record holder of the Owned Shares to vote such Owned Shares
in accordance with the provisions of Section 2.2 at any Stockholder Meeting, and
(ii) grant or withhold, or issue instructions to the record holder of the Owned
Shares to grant or withhold, in accordance with the provisions of Section 2.2,
all written consents with respect to the Owned Shares.
 
(b) The foregoing proxy shall be deemed to be a proxy coupled with an interest,
is irrevocable (and as such shall survive and not be affected by the death,
incapacity, mental illness or insanity of any of the Stockholder) until the
Expiration Date and shall not be terminated by operation of any Law or upon the
occurrence of any other event other than the termination of this Agreement
pursuant to Section 2.4. The Stockholders hereby affirm that the irrevocable
proxy set forth in this Section 2.3 is given in connection with, and granted in
consideration of and as an inducement to Brushy, Lilis and Merger Sub entering
into the Merger Agreement and that such irrevocable proxy is given to secure the
obligations of the Stockholders under Section 2.2. Each of Brushy and Lilis
covenants and agrees with the Stockholders that such party will exercise the
foregoing proxy consistent with the provisions of Section 2.2.
 
2.4 Termination. This Agreement and the obligations of the Stockholders pursuant
to this Agreement shall terminate upon the earlier to occur of (a) the date the
Merger Agreement shall have been validly terminated pursuant to its terms, (b)
the date of any amendment, modification, change or waiver to any provision of
the Merger Agreement that reduces the amount or changes the form of the Merger
Consideration (subject to adjustment in accordance with the terms of the Merger
Agreement), (c) the Effective Time, and (d) the date on which the Brushy Board,
pursuant to Section 5.3(c) of the Merger Agreement, effects a Brushy Adverse
Recommendation Change (such earlier date, the “Expiration Date”).
 
2.5 Stockholders Capacity. The parties acknowledge that this Agreement is
entered into by the Stockholders in their capacity as owner of the Owned Shares
and that nothing in this Agreement shall in any way restrict, limit or prohibit
any affiliate or representative of the Stockholders from exercising their
fiduciary duties in the capacity as a director of Brushy, if applicable.
 
    ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
OF THE STOCKHOLDER
 
The Stockholders represents and warrant to Lilis, Merger Sub and Brushy as
follows (it being understood that, except where expressly stated to be given or
made as of the date hereof only, the representations and warranties contained in
this Article III shall be made as of the date hereof, as of the Effective Time
and as of the date of each Meeting):
 
3.1 Organization. If the Stockholders are not individuals, they are duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2 Authorization; Binding Agreement. If the Stockholders are not individuals,
they have the requisite corporate, limited liability company, partnership or
trust power and authority, and has taken all action necessary, to execute,
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby. If the Stockholders are individuals, the
Stockholders have full legal capacity, right and authority to execute and
deliver this Agreement and to perform the Stockholders’ obligations hereunder.
This Agreement has been duly executed and delivered by the Stockholders and
constitutes a valid and binding obligation of the Stockholders and, assuming the
due authorization, execution and delivery hereof by Lilis, Merger Sub and
Brushy, is enforceable against the Stockholders in accordance with its terms. If
the Stockholders are married, and any of the Owned Shares constitute community
property or otherwise need spousal or other approval for this Agreement to be
legal, valid and binding, this Agreement has been duly executed and delivered by
the Stockholders’ spouses solely with respect to such Owned Shares and, assuming
the due authorization, execution and delivery hereof by Lilis, Merger Sub and
Brushy, is enforceable against the Stockholders’ spouses in accordance with its
terms. If this Agreement is being executed in a representative or fiduciary
capacity, the Person signing this Agreement has full power and authority to
enter into and perform this Agreement.
 
3.3 No Conflict; Required Filings and Consents.


(a) The execution and delivery of this Agreement to Lilis, Merger Sub and Brushy
by the Stockholders does not, and the performance of this Agreement will not,
(i) conflict with or violate any Law applicable to the Stockholders or by which
the Stockholders are bound or affected, (ii) violate or conflict with the
organizational documents of the Stockholders, if applicable, or (iii) except
where it would not interfere with the Stockholders’ ability to perform his, her
or its obligations hereunder, result in or constitute (with or without notice or
lapse of time or both) any breach of or default under, or give to another party
any right of termination, material amendment, acceleration or cancellation of,
or result in the creation of any lien or encumbrance or restriction on any of
the property or assets of the Stockholders pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which the Stockholders are a party or by which
the Stockholdesr or any of the Stockholders’ properties or assets is bound or
affected. There is no beneficiary or holder of a voting trust certificate or
other interest of any trust of which the Stockholders are a trustee whose
consent is required for the execution and delivery of this Agreement or the
consummation by the Stockholder of the transactions contemplated by this
Agreement.
 
(b) The execution and delivery of this Agreement by the Stockholders does not,
and the performance of this Agreement will not, require any consent, approval,
authorization or permit of, or filing with or notification to, any third party
or any governmental or regulatory authority, domestic or foreign, except where
the failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications, would not interfere with the Stockholders’
ability to perform their obligations hereunder.


3.4 Litigation. To the knowledge of the Stockholders or any of their affiliates,
as of the date of this Agreement, there is no there is no action, suit,
proceeding, investigation, audit or claim underway, pending or threatened before
any Governmental Entities against the Stockholders or any of their affiliates or
any of their respective properties or assets or any of their respective officers
or directors, in the case of a corporate entity (in their capacities as such),
or any of their respective partners (in the case of a partnership), or any of
their respective members (in the case of a limited liability company), that
would materially interfere with the Stockholders’ ability to perform its
obligations hereunder. To the knowledge of the Stockholders or any of their
affiliates, as of the date of this Agreement, there is no judgment, decree or
order against the Stockholders or any of their affiliates, or any of their
respective directors or officers (in their capacities as such), in the case of a
corporate entity, or any of their respective partners (in the case of a
partnership), or any of their respective members (in the case of a limited
liability company), that would prevent, enjoin, materially alter or materially
delay any of the transactions contemplated by this Agreement, or that would
otherwise materially interfere with the Stockholders’ ability to perform its
obligations hereunder.
 
3.5 Title to Shares. As of the date hereof, the Stockholders (together with the
Stockholders’ spouse if the Stockholders are married and the Owned Shares
constitute community property under applicable Law) is, and at all times prior
to the Expiration Date will be, the record and beneficial owners of the Owned
Shares free and clear of any Liens and with no restrictions on the Stockholders’
rights of voting or disposition pertaining thereto, except for any applicable
restrictions on transfer under the Securities Act. Except to the extent of any
Owned Shares acquired after the date hereof (which shall become Owned Shares
upon that acquisition), the Owned Shares set forth on opposite the name of the
Stockholders on the signature page hereto are the only Shares beneficially owned
by the Stockholders on the date hereof. Other than as set forth on the signature
page hereto, as of the date hereof, the Stockholders do not beneficially own any
(i) shares of capital stock or other voting securities of or ownership interests
in Brushy, (ii) securities of Brushy convertible into or exchangeable for shares
of capital stock or other voting securities of or ownership interests in Brushy,
or (iii) warrants, calls, options or other rights to acquire from Brushy any
capital stock or other voting securities or ownership interests in or any
securities convertible into or exchangeable or exercisable for capital stock or
other voting securities or ownership interests in Brushy.
 
 
 

--------------------------------------------------------------------------------

 
 
3.6 Proxy. Except for this Agreement, none of the Owned Shares are subject to
any voting agreement, voting trust or other agreement or arrangement, including
any proxy, consent or power of attorney, with respect to the voting of the Owned
Shares on the date hereof. The Stockholders further represent that any proxies
heretofore given in respect of the Owned Shares, if any, are revocable.


3.7 Reliance. The Stockholders understand and acknowledge that Lilis, Merger Sub
and Brushy are entering into the Merger Agreement in reliance upon the
Stockholder’s execution, delivery and performance of this Agreement.


3.8 Finder’s Fees. No agent, broker, investment banker, finder or other
intermediary is or will be entitled to any fee or commission or reimbursement of
expenses from Lilis, Merger Sub or Brushy or any of their respective affiliates
in respect of this Agreement based upon any arrangement or agreement made by or
on behalf of the Stockholders.


3.9 Acknowledgement of the Merger Agreement. Each of the Stockholders hereby
acknowledges and agrees that the Stockholders have received a copy of the Merger
Agreement presented to such Stockholder in substantially final form and has
reviewed and understood the terms thereof.


 
ARTICLE IV
 
COVENANTS OF THE STOCKHOLDER
 
4.1 Further Assurances. From time to time, at the request of either of Brushy or
Lilis and without additional consideration, the Stockholders shall execute and
deliver, or cause to be executed and delivered, such additional transfers,
assignments, endorsements, proxies, consents and other instruments, and shall
take such further actions, as any of Brushy or Lilis may reasonably request for
the purpose of carrying out and furthering the intent of this Agreement.
 
4.2 Public Announcements. The Stockholders shall not issue any press release or
otherwise make any public statement with respect to the Merger Agreement, this
Agreement, the Merger or any other transactions contemplated by the Merger
Agreement without the prior written consent of each of Brushy and Lilis, except
as may be required by applicable Law or to the Stockholders’ partners, members,
investors or prospective investors who are bound by a customary confidentiality
agreement.


4.3 No Solicitation of Acquisition Proposals. Subject to Section 2.2, neither
the Stockholders nor any of their officers, directors, managers, members or
partners shall, and the Stockholders shall direct and cause their employees,
agents, consultants and representatives not to, directly or indirectly, (a)
solicit, initiate or knowingly encourage, knowingly cooperate with any person
regarding, or knowingly facilitate (including by way of furnishing material,
non-public information) any Acquisition Proposal, or (b) participate in any
discussions or negotiations regarding any Acquisition Proposal (but the
foregoing will not prohibit the Stockholders or their Representatives from
making a person aware or otherwise informing such person of the provisions of
this Section 4.3).
 
 
 

--------------------------------------------------------------------------------

 
 
4.4 Additional Purchases. The Stockholders agree that any voluntary acquisition
of the right to vote or share in the voting of any Shares, Brushy Options or
Brushy Warrants other than the Owned Shares shall be subject to the terms of
this Agreement to the same extent as if such Shares, Brushy Options or Brushy
Warrants constituted the Owned Shares.
 
4.5 Certain Adjustments. In the event of a stock split, stock dividend or
distribution, or any change in the shares of Shares by reason of a stock split,
reverse stock split, recapitalization, combination, reclassification,
readjustment, exchange of shares or the like, the term “Owned Shares” shall be
deemed to refer to and include such shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of such
shares may be changed or exchanged.


4.6 Waiver of Appraisal Rights and Actions.  The Stockholders hereby (a)
irrevocably waive and agree not to exercise any and all rights the Stockholders
may have as to appraisal, dissent or any similar or related matter with respect
to any of the Owned Shares that may arise with respect to the Merger or any of
the other transactions contemplated thereby and (b) agrees (i) not to commence
or participate in, and (ii) to take all actions necessary to opt out of any
class in any class action with respect to, any claim, derivative or otherwise,
against Lilis, Merger Sub, Brushy or any of their respective affiliates relating
to the negotiation, execution or delivery of this Agreement or the Merger
Agreement or the consummation of the Merger, including any such claim (A)
challenging the validity of, or seeking to enjoin the operation of, any
provision of this Agreement, or (B) alleging a breach of any fiduciary duty of
Brushy Board in connection with the Merger Agreement or the other transactions
contemplated thereby.


ARTICLE V
 


 
GENERAL PROVISIONS
 
5.1 Entire Agreement; Amendments. This Agreement, the Merger Agreement and the
other agreements referred to therein constitute the entire agreement of the
parties hereto and supersede all prior agreements and undertakings, both written
and oral, between the parties hereto with respect to the subject matter hereof.
This Agreement may not be amended or modified except in an instrument in writing
signed by, or on behalf of, the parties hereto.


5.2 No Survival of Representations and Warranties. The representations and
warranties made by the Stockholders in this Agreement shall not survive any
termination of the Merger Agreement or this Agreement.


5.3 Assignment. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned by any party to this
Agreement (by operation of Law or otherwise) without the prior written consent
of the other parties to this Agreement.


5.4 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties hereto as closely as possible to the fullest extent
permitted by applicable Law in an acceptable manner.


5.5 Specific Performance. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement is not performed
in accordance with its specific terms or is otherwise breached. The Stockholders
agree that, in the event of any breach or threatened breach by any Stockholder
of any covenant or obligation contained in this Agreement, either of Brushy or
Lilis shall be entitled to seek and obtain (a) a decree or order of specific
performance to enforce the observance and performance of such covenant or
obligation and (b) an injunction restraining such breach or threatened breach.
The Stockholders further agree that none of Lilis, Merger Sub and Brushy or any
other Person shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 5.5, and the Stockholders irrevocably waive any right he, she
or it may have to require the obtaining, furnishing or posting of any such bond
or similar instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
5.6 Governing Law. This Agreement, and all claims or causes of action (whether
at Law, in contract or in tort or otherwise) that may be based upon, arise out
of or relate to this Agreement or the negotiation, execution or performance
hereof, shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.


5.7 No Waiver. No failure or delay by any party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. None of the
parties hereto shall be deemed to have waived any claim available to such party
arising out of this Agreement, or any right, power or privilege hereunder,
unless the waiver is expressly set forth in writing duly executed and delivered
on behalf of such waiving party. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by Law.


5.8 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given upon (a) the transmitter’s confirmation of a receipt
of a facsimile or e-mail transmission, (b) confirmed delivery by a standard
overnight carrier or when delivered by hand, (c) the expiration of five Business
Days after the day when mailed in the United States by certified or registered
mail, postage prepaid, return receipt requested or (d) delivery in Person,
addressed at the following addresses (or at such other address for a party as
shall be specified by like notice):


if to Brushy, to:
 
Brushy Resources, Inc.
300 E. Sonterra Blvd., Suite 1220
San Antonio, Texas 78258
Telephone: (210) 999-5400
Attention: Ed Shaw
E-mail: _________________________
 
with a copy to (which copy shall not constitute notice):
 
Whitaker Chalk Swindle & Schwartz PLLC
301 Commerce Street, Suite 3500
Fort Worth, Texas 76102
Telephone: (817) 878-0547
Attention: John R. Fahy
E-mail: jfahy@whitakerchalk.com
 
if to Lilis or Merger Sub, to:
 
Lilis Energy, Inc.
216 16th Street, Suite 1350
Denver, Colorado 80202
Telephone: (303) 893-9000
Attention: Ariella Fuchs
E-mail: _________________________
 
with a copy to (which copy shall not constitute notice):
 
K&L Gates LLP
1 Park Plaza, Twelfth Floor
Irvine, California 92616
Telephone: (949) 623-3519
Attention: Michael A. Hedge
E-mail: _________________________
 
 
 

--------------------------------------------------------------------------------

 
 
If to the Stockholders, to the address set forth on the signature page hereto.
 
Any party to this Agreement may notify any other party of any changes to the
address or any of the other details specified in this Section 5.8; provided,
however, that such notification shall only be effective on the date specified in
such notice or five Business Days after the notice is given, whichever is later.
Rejection or other refusal to accept or the inability to deliver because of
changed address of which no notice was given shall be deemed to be receipt of
the notice as of the date of such rejection, refusal or inability to deliver.
 
5.9 Headings. The heading references herein are for convenience of reference
only and do not form part of this Agreement, and no construction or reference
shall be derived therefrom.


 
5.10 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.


5.11 Amendment. This Agreement may not be amended, modified or supplemented
except by an instrument in writing signed by each of the parties hereto.
 
[Remainder of page left intentionally blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of Lilis, Merger Sub, Brushy and each Stockholder has
executed or has caused this Agreement to be executed by their respective duly
authorized officers, him or her, as applicable, as of the date first written
above.
 

  LILIS ENERGY, INC.          
 
By:
/s/ Abraham Mirman      
Name: Abraham Mirman
     
Title: Chief Executive Officer
           
LILIS MERGER SUB, INC.
            By: /s/ Ariella Fuchs      
Name:Ariella Fuchs
     
Title: President
           
BRUSHY RESOURCES, INC.
            By: /s/ Michael J. Pawelek       Name: Michael J. Pawelek      
Title: Chief Executive Officer  




 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of Lilis, Merger Sub, Brushy and each Stockholder has
executed or has caused this Agreement to be executed by their respective duly
authorized officers, him or her, as applicable, as of the date first written
above.
 
STOCKHOLDERS
 
Number of Shares: 750,514
LMIF INVESTMENTS LLC
By: LONGVIEW MARQUIS INTERNATIONAL FUND, LTD., its sole member
By: VIKING ASSET MANAGEMENT LLC, its General Partner
 
By: /s/ Peter Benz      
      Peter Benz
      Managing Member
 
Address: 66 Bovet Road, Suite 320
               San Mateo CA  94402
 
Number of Shares: 876,957
LONGVIEW MARQUIS FUND LP
By: VIKING ASSET MANAGEMENT LLC, its General Partner
 
By: /s/ Peter Benz
      Peter Benz
      Managing Member
 
Address: 66 Bovet Road, Suite 320
               San Mateo CA  94402
 
Number of Shares: 547,307
SMF INVESTMENTS, LLC
By: SUMMERVIEW MARQUIS FUND, L.P., its Sole Member
By: VIKING ASSET MANAGEMENT LLC, its General Partner
 
 
By: /s/ Peter Benz
      Peter Benz
      Managing Member
 
Address: 66 Bovet Road, Suite 320
               San Mateo CA  94402



 